DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 14 June 2022.
Claims 1, 5, 8, 9, 11, and 21 have been amended.
The previous 112 (b) rejection for claims 8 and 9 have been overcome by amendments.
Claims 1-3, 5, 8, 9, 11-21, 23-28, and 32-40 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Response to Arguments
Applicant's arguments filed 14 June 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.
With respect to the claims, the Applicant argues on page 16 of their response, “In the amended claims, applicant notes new focus on the feature of automatically transmitting an order on behalf of a user, when the user’s terminal enters a predetermined distance of a merchant, without any user intervention. Applicant respectfully submits that this has no corollary to implementation absent a mobile terminal. The feature is simply nonsensical outside of this context as it would be fully impossible to implement.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that adding a single limitation to a claim, that is in claim 1, “responsive to detecting that a third mobile computing device of a first user has entered within a predetermined ordering range of the second location of the merchant, automatically transmit a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device,” and claim 21, “detect whether a first mobile computing device of a first user has entered within a predetermined ordering range of a merchant, responsive to detecting that the first mobile computing device is disposed within the predetermined ordering range of the merchant, automatically transmit, via a communication network, a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device,” does not somehow prevent the claims from reciting an abstract idea, as analyzed under step 2A prong one of the Alice/Mayo test.  Notably, the elements the previous Final Rejection mailed 23 July 2020 and the Patent Trial and Appeal Board decision mailed 15 April 2022 found to recite an abstract idea are still recited within the claims.  As such, by adding an additional limitation to the claims, the Applicant has failed to prevent the claims from reciting an abstract idea.  Second, with regards to the Applicant’s argument that merely conducting an abstract idea using a generic computer (e.g. mobile terminal), prevents it from reciting an abstract idea is not in accordance with MPEP 2106.04(a).  In particular, MPEP 2106.04(a)(2)(II) states, “Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.”  In addition, MPEP 2106.04(a)(2)(B) states, “An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.” (Emphasis added).  As shown and emphasized here, the MPEP and the courts have shown that merely enacting a commerical interaction of fundamental economic practice on a computer does not render it outside the scope of “Certain Methods of Organizing Human Activity.”  Third, with regards to the Applicant’s argument that it would be “nonsensical” outside the context of using a mobile terminal to transmit a purchase order, the Examiner disagrees.  Notably, as discussed below in the rejection itself, the element, “responsive to detecting that a third mobile computing device of a first user has entered within a predetermined ordering range of the second location of the merchant, automatically transmit a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device,” though using a mobile device, recites the abstract idea of sending a purchase order to a merchant, which is the management of commerical activity.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 16 of their response, “Again, the amended feature of here simply has no real-world corollary outside of a technological context. At no point, in the real-world, are purchasers automatically considered to have executed an order simply for moving within a set distance of a merchant.”  The Applicant continues, “Accordingly, a disparity is demonstrable between the amended claims, and real-world implementations of “fundamental economic principles or practices,” “commercial interactions” (FOA, pgs. 19-20), determinations of delivery areas, and management of commercial interactions between buyers and sellers (FOA, pg. 20), and likewise “conducting an auction for those who will conduct a service (delivery)” (FOA, pg. 25). In view of the disparity, the amended claims utterly fail to monopolize the alleged exceptions.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that with regards to the Applicant’s argument that there is no “real-world” corollary outside of a technological context for the claims, and thus they should be considered not directed to a practical application, the Examiner is unpersuaded.  As noted in the previous Final Rejection mailed 23 July 2020 and the Patent Trial and Appeal Board decision mailed 15 April 2022, the claims are directed towards an abstract idea, and merely using generic computer elements as tools to carry out the abstract idea is insufficient to integrate the abstract idea into a practical application.  With regards to the newly amended portion of the claims with regards to automatically transmitting a purchase order, the Examiner notes that this is merely using a generic computer element to carry out the abstract idea, that is, provide a purchase order to a merchant.  Merely automating this task is deemed insufficient to integrate the abstract idea, as supported in MPEP 2106.05(a)(I) which states, “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential),” is not sufficient to improve computer functionality, another technology, or technical field, and would not integrate the abstract idea into a practical application.  Second, with regards to the Applicant’s argument that their exists “a disparity is demonstrable between the amended claims, and real-world implementations” and that “in view of the disparity, the amended claims utterly fail to monopolize the alleged exceptions,” the Examiner is unpersuaded.  Notably, the Applicant has failed to identify any supported reasoning in MPEP 2106.04(d)(1) or MPEP 2106.05 which would support the Applicant’s argument that the claimed elements integrate the abstract idea into a practical application.  As the Applicant has relied on some standard not found in the MPEP, and has also relied on an argued premise regarding implementing the abstract idea in a computer that has been shown to be incorrect, the Examiner is unpersuaded.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1 and 21 with regards to detecting a user in a ordering range of a merchant and automatically transmitting a purchase order to a merchant have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 14 June 2022 with regards to the use of Official Notice have been fully considered but they are not persuasive.

With respect to claims 20, 28, and 40, the Applicant argues on page 18 of their response, “Applicant respectfully notes Official Notice is taken with respect to claims 20, 28 and 40, over the concept of same day delivery. Applicant respectfully traverses and notes that the MPEP 2144.03 indicates: “it is always preferable, when reasonably possible, for the examiner to cite a prior art reference rather than to rely on official notice.” Accordingly, if possible, applicant respectfully requests provision of a reference of teaching indicating the contested feature.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under MPEP 2144.03.  The Examiner notes that the initial statement  of “Official Notice” for claims 20, 28, and 40 was made in the Non-Final Rejection mailed 23 October 2014.  The Examiner then noted in the Final mailed 11 August 2015 that the Applicant did not challenge the findings of Official Notice and therefore the elements were considered admitted prior art by the Applicant.  Then, the Examiner notes that upon a challenge by the Applicant filed in the appeal brief filed 22 August 2017, the Patent Trial and Appeal Board’s decision mailed 24 June 2019 indicated that the Appellant had already waived their right to challenge the Official Notice, and in fact the elements were all admitted prior art by the Applicant. As such, that ruling by the PTAB holds here, and more particularly, the Applicant’s challenge of the Official Notice statements have been found to have no merit, as the elements are all now admitted prior art.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 9, 11-21, 23-28, and 32-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “responsive to detecting that a third mobile computing device of a first user has entered within a predetermined ordering range of the second location of the merchant, automatically transmit a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that the Applicant was in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to recite detecting “a third mobile computing device” of the first user that has entered with an ordering range of the second location of the merchant, and that the purchase order is transmitted “in absence of any concurrent input” by the first user to the first mobile computing device.  The Examiner notes that the Applicant has pointed to paragraphs 73-86 as providing support for this amendment, however this does not appear to be sufficient.  Notably, paragraph 74 states, “For example, some embodiments may include a customer transmitting an order in response to a relationship between a customer and merchant location. For example when a customer enters a particular area around a merchant (e.g., an ordering and/or delivery area), an order may be transmitted to the merchant for the customer. A ordering area may be a different (e.g., larger) area than a delivery area to account for a time to get to the merchant.  Accordingly, a customer may enter an ordering area and then an order may be placed in response to entering the area. The order may indicate delivery or pickup. The merchant may receive the order and prepare for delivery or pickup accordingly.” (Emphasis added).  In addition, paragraph 75 states, “Some embodiments may facilitate such functionality in a distributed fashion. For example, a mobile device may monitor its location and transmit the order to the merchant and/or service when a area near the merchant is reached. A customer may define the area, a merchant may define the area, and/or a service may define the area as desired. For example, a customer may identify to an application on a mobile device that when they reach 1 mile from a merchant that an order for a food item should be placed with that merchant for pickup. The mobile device may then monitor the customer location (e.g., set up a geofence and monitor if the geofence is entered, use GPS coordinates, use triangulation, etc.) and/or merchant location. In response to the area being entered, the order may be submitted to a delivery and/or referral service associated with the application. The service may then transmit the order to the merchant to facilitate pickup and/or delivery.” (Emphasis added).  As shown and emphasized here, the Applicant’s disclosure describes detecting the mobile device of the user entering a service area of a merchant, and the system transmitting a purchase order to the merchant; however, this disclosure does not describe detecting a “third mobile computing device,” nor does it describe automatically transmitting a purchase order in absence of any concurrent input by the first user to the first mobile computing device.  Claims 2, 3, 5, 8, 9, 11-20, and 32-40 depend on claim 1 and therefore are rejected for inheriting its deficiencies.  Appropriate correction is required.

With respect to claim 21, the Applicant has amended the claim to state, “responsive to detecting that the first mobile computing device is disposed within the predetermined ordering range of the merchant, automatically transmit, via a communication network, a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that the Applicant was in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to recite detecting a first user that has entered with an ordering range of the merchant, and that the purchase order is transmitted “in absence of any concurrent input” by the first user to the first mobile computing device.  The Examiner notes that the Applicant has pointed to paragraphs 73-86 as providing support for this amendment, however this does not appear to be sufficient.  Notably, paragraph 74 states, “For example, some embodiments may include a customer transmitting an order in response to a relationship between a customer and merchant location. For example when a customer enters a particular area around a merchant (e.g., an ordering and/or delivery area), an order may be transmitted to the merchant for the customer. A ordering area may be a different (e.g., larger) area than a delivery area to account for a time to get to the merchant.  Accordingly, a customer may enter an ordering area and then an order may be placed in response to entering the area. The order may indicate delivery or pickup. The merchant may receive the order and prepare for delivery or pickup accordingly.” (Emphasis added).  In addition, paragraph 75 states, “Some embodiments may facilitate such functionality in a distributed fashion. For example, a mobile device may monitor its location and transmit the order to the merchant and/or service when a area near the merchant is reached. A customer may define the area, a merchant may define the area, and/or a service may define the area as desired. For example, a customer may identify to an application on a mobile device that when they reach 1 mile from a merchant that an order for a food item should be placed with that merchant for pickup. The mobile device may then monitor the customer location (e.g., set up a geofence and monitor if the geofence is entered, use GPS coordinates, use triangulation, etc.) and/or merchant location. In response to the area being entered, the order may be submitted to a delivery and/or referral service associated with the application. The service may then transmit the order to the merchant to facilitate pickup and/or delivery.” (Emphasis added).  As shown and emphasized here, the Applicant’s disclosure describes detecting the mobile device of the user entering a service area of a merchant, and the system transmitting a purchase order to the merchant; however, this disclosure does not describe transmitting a purchase order in absence of any concurrent input by the first user to the first mobile computing device.  Claims 23-28 depend on claim 20 and therefore are rejected for inheriting its deficiencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8, 9, 11-20, and 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a series of steps of determining a delivery distance of a merchant; receive current location information from a mobile device of a merchant and determining the location of the merchant using the information; determine a first area where delivery is available for the merchant; enable delivery services from the merchant for users; receive a second real time location information signal indicating a second current location of the second mobile computing device; determine based on the second current location that  the second mobile computing device entered the first area and transmitting to the second mobile computing device a reminder signal indicating a reminder to log into an application on the second mobile computing device to receive orders;  disable delivery services from the merchant not location in the first area; determine that the merchant has relocated to a second location; determine a second area where delivery is available; enable delivery services in the second area and disable delivery services for users not in the second area; transmitting a purchasing order to the merchant when the user is determined to be within an ordering range of the merchant; receive an indication that the order is for pickup or delivery with real time global positioning service location of the first user from the first user; and transmitting first user identity information and location information of the first user to the merchant.  
The limitations of determining a delivery distance of a merchant; determine a first area where delivery is available for the merchant; enable delivery services from the merchant for users; determine based on a second current location that the merchant has entered the first area; disable delivery services from the merchant not location in the first area; determine that the merchant has relocated to a second location; determine a second area where delivery is available; enable delivery services in the second area and disable delivery services for users not in the second area; transmitting a purchasing order to the merchant when the user is determined to be within an ordering range of the merchant; and receive an indication that the order is for pickup or delivery with real time global positioning service location of the first user from the first user; as drafted, is a process that under the broadest reasonable interpretation, covers the performance of fundamental economic principles or practices (including hedging, insurance, mitigating risk), and commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), wherein generic computer elements (computing device, machine readable medium, communication network, mobile computing device, global positions service device) are used as tools to carry out the process.  For example, determine a delivery service area of a mobile merchant and restricting delivery to that area is a fundamental economic task of sales techniques and the managing of sales activities (see pages 18 and 19 of the PTAB decision mailed 24 June 2019, and pages 13 and 14 of the PTAB decision mailed 15 April 2022).  Additionally, the mere inclusion of transmitting a purchase order to the merchant and indicating whether it is for pickup or delivery, is the management of commercial interactions between a buyer and a seller.  Thus, the claim under its broadest reasonable interpretation falls with the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim does not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying by, a particular machine to carry out the abstract idea.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims merely recite the use of generic computer elements (computing device, machine readable medium, communication network, mobile computing device, global positions service device) as tools to carry out the abstract process.  Additionally, the claims recite the extrasolution activity of receive current location information from a mobile device of a merchant and determining the location of the merchant using the information, transmitting a reminder signal indicating a reminder to log into an application on the mobile computing device to receive orders,  transmitting a purchase order and an indication of the order is for delivery or pickup, and transmitting first user identity information and location information of the first user to the merchant.  Additionally, it is noted that receiving and transmitting information in real time is merely narrowing the field of use to describe the time period of when information is transmitted and received.  In addition, describing the information transmitted (e.g. a reminder to login to an application, location information) is deemed further narrowing the field of use by merely defining content of information.  In addition, by automatically triggering the transmission of messages (e.g. purchase orders) without user input is deemed merely using generic computers as tool to carry out the abstract idea, and the mere automation of a manual process, and thus would be insufficient to integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, merely using generic computer elements of communication network and mobile computing devices to transfer information amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, it is noted merely receiving and transmitting information over a network (location indications, orders, indications or pickup/delivery, user identity information), is deemed routine, well-known, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”)  The claim is not patent eligible.
The dependent claims 2-3, 5, 8, 9, 11-20, and 32-40, taken individually and as an ordered combination, do not recite elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular the claims further recite alerting users that a merchant is in an area, which is deemed extrasolution activity, and routine, well-known and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claim 2).  Additionally, the claims recite that the alerting is in response to a user signing up for a service, which is merely a narrowing of the field of use and thus does not integrate the abstract idea into a practical application (claim 3).  Additionally, the claims recite identity information includes a picture, which is merely a narrowing of the field of use and thus does not integrate the abstract idea into a practical application (claim 5).  Additionally, the claims recite the information contained in the location information that is provided to a party, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 8, 9, and 11).  Additionally, the claims further recite delivery agents bidding on the delivery, which is merely further recitation of an abstract idea of managing commerce (claim 12).  In addition, the claims further recite receiving information concerning the status of a delivery and the type of information received, which is deemed extrasolution activity and a narrowing of the field of use, and routine, well-known and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”) (claims 13-15).  In addition, the claims further recite the providing advertisements to users when a number of customers are in the area, which is merely a recitation of an abstract idea of managing sales activities and behaviors (claims 16-20).  Additionally, the claims recite receiving bids for conducting a delivery and selecting a winner of for the delivery that does not have an interfering job, which is merely a recitation of an abstract idea of fundamental economic delivery (auctioning for services) and managing commercial interactions (claims 32 and 33).  In addition, the claims recite scheduling a delivery with a bidder, which is merely the managing of interactions between people, and thus is a recitation of an abstract idea, with a narrowing of the field of use by defining the particulars of the messages communicated (claims 34-37).  Additionally, the claims recite receiving a picture of a UPC for a product, determining information of the product by referencing a UPC database, receiving additional product information from a merchant, and adding the product with the received information to a delivery menu.  In this case, adding a product for sale with descriptive information is deemed merely a management of commercial interactions (including sales activities and behaviors).  Additionally, merely receiving a picture of a UPC and information from a database and merchant are deemed extrasolution activity and a narrowing of the field of use.  Additionally, retrieving product information from a database is deemed routine, well-known, and conventional activity (MPEP 2106.05(d), “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,”).  Additionally, providing a menu of products offered is deemed routine, well-known, and conventional (MPEP 2106.05(d), “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.”) (claim 38).  The claims additionally define information that defines the product and that is on the menu, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 39 and 40).

Claims 21 and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting whether a user have entered an ordering area of a merchant; transmitting a purchasing order to the merchant; transmitting information identifying delivery jobs, receiving bids from delivery agents with current location information, determining whether any of the agents are already making a delivery, determining services to perform a given delivery would interfere with an already assigned job based on the proximity of the bidder, and preventing the bidder from winning the delivery job.
The limitations of detecting whether a user have entered an ordering area of a merchant; transmitting a purchasing order to the merchant; transmitting information identifying delivery jobs, receiving bids from delivery agents with current location information, determining whether any of the agents are already making a delivery, determining services to perform a given delivery would interfere with an already assigned job based on the proximity of the bidder, and preventing the bidder from winning the delivery job, as drafted, covers the performance of managing commercial interactions (including sales activities and behaviors), with the use of generic computer elements (computing device, machine readable medium, global positioning service device, mobile computing device) as tools to carry out the abstract idea.  In particular, the conducting of an auction for who will conduct a service (delivery) is an abstract idea (see pages 25-26 PTAB decision mailed 24 June 2019, pages 22 and 23).   Additionally, detecting a customer is in a service area and transmitting a purchase order to the merchant, is the management of commercial interactions between a buyer and a seller, by conducting and providing purchase orders when a customer is in a service area of a merchant.  Thus the claim falls into the “certain methods of organizing human activities,” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or application with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic machines (computing device, machine readable medium, global positioning service device, mobile computing device) as tools to carry out the abstract idea.  Additionally, the claims merely narrow the field of use by defining the rules that are used to qualify bidders for a winning bid (proximity, not already performing a delivery).  In addition, the claims merely narrow the field of use by describing location information as being sent in real time.  In addition, by automatically triggering the transmission of messages (e.g. purchase orders) without user input is deemed merely using generic computers as tool to carry out the abstract idea, and the mere automation of a manual process, and thus would be insufficient to integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, it is noted merely receiving and transmitting information over a network (purchase orders, location indications), is deemed routine, well-known, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  The claim is not patent eligible.
The dependent claims 23-28, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims recite receiving bids for conducting a delivery and selecting a winner of for the delivery that does not have an interfering job, which is merely a recitation of an abstract idea of fundamental economic delivery (auctioning for services) and managing commercial interactions (claims 23).  In addition, the claims recite scheduling a delivery with a bidder, which is merely the managing of interactions between people, and thus is a recitation of an abstract idea, with a narrowing of the field of use by defining the particulars of the messages communicated (claims 24-27).  Additionally, the claims further recite the type of delivery service offered, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claim 28).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz (US 2010/0076853 A1) (hereinafter Schwarz), in view of Grigg et al. (US 2013/0046635 A1) (hereinafter Grigg), in view of Bruecken (US 7305350 B1) (hereinafter Bruecken), and further in view of Ramalingam et al. (US 8140403 B2) (hereinafter Ramalingam).

With respect to claim 1, Schwarz teaches:
Determine a delivery distance for a merchant (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range for a merchant).
Determine a first location of the merchant (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant).
Determine a first area where delivery is available for the merchant based on the delivery distance and the first location (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant).
Enable delivery services from the merchant for users of an internet based delivery service that are located in the first area (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant).
Disable delivery services from the merchant for users of the internet based delivery service that are not located in the first area (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant, wherein users outside of the delivery range cannot order from the merchant).
Enable delivery services from the merchant for users of the internet based delivery service that are located in the second area (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant, wherein users outside of the delivery range cannot order from the merchant).
Receive in real time, over the communication network, from the third mobile computing device of a first user, an indication whether a purchase order is for delivery or pickup, and a real time location of the first user, in which the real time location is generated from a GPS device or a wireless network signal device of the third mobile computing device; transmit a purchase order to the merchant; and transmit information including the real time location of the first user to the merchant to identify the first user to the merchant (See at least paragraphs 20, 76-88, 106-118, and 129-135 which describe allowing a customer to select to pick-up the order from the merchant, wherein the identifying information is provided to the merchant, and providing the users location to the merchant).

Schwarz discloses all of the limitations of claim 1 as stated above.  Schwarz does not explicitly disclose the following, however Grigg teaches:
Receive in real time, over a communication network, from a mobile computing device of the merchant, a real time location information signal from a GPS device or a wireless network signal device of the mobile computing device, indicating a current location of the mobile computing device; Determine a first location of the merchant from the real time location information signal received from the mobile computing device at a first time (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, and determining customers in a serving area around the merchant).
Determine that the merchant has relocated to a second location from the first real time location information signal received from the first mobile computing device, at a second time after the first time (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, and determining customers in a serving area around the merchant).
Based on the second location and the delivery distance, determine a second area where delivery is available for the merchant instead of the first area (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, and determining customers in a serving area around the merchant).
In response to determining the second area, disable delivery services from the merchant for users of the internet based delivery service that are not located in the second area (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, determining customers in a serving area around the merchant, and wherein customers outside of the merchant area cannot order goods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg.  By allowing a merchant to move and only broadcasting products to customers in the area, a merchant will reduce advertisement costs, as fewer advertisements will be served, and only customers likely to order a product will be able to respond to the advertisement, therefore increasing the conversion rate for the advertisements.

The combination of Schwarz and Grigg discloses all of the limitations of claim 1 as stated above.  Schwarz and Grigg do not explicitly disclose the following, however Bruecken teaches:
Receive in real time, over the communication network, from a second mobile computing device associated with the merchant, a second real time location information signal from a global positioning service device or a wireless network signal device of the second mobile computing device, indicating a second current location of the second mobile computing device; determine based on the second current location whether the second mobile computing device entered the first area; when the second mobile computing device is determined to have entered the first area, transmitting, over the communication network, to the second mobile computing device a reminder signal indicating a reminder to log into an application on the second mobile computing device to receive orders (See at least column 10 line 13 through column 11 line 41, column 12 line 14-51, and column 13 line 63 through column 15 line 17 which describe tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken.  By notifying vendors entering a designated area that customers are available and to initiate an e-commerce system, such as updating inventory and initiating payment processing, a host system will predictably be able to ensure vendors sell items to willing customers in the area.
The combination of Schwarz, Grigg, and Bruecken discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, and Bruecken do not explicitly disclose the following, however Ramalingam teaches:
Responsive to detecting that a third mobile computing device of a first user has entered within a predetermined ordering range of the second location of the merchant, automatically transmit a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device (See at least column 6 line 65 through column 7 line 17, column 9 line 24 through column 11 line 22, and column 11 line 55 through column 12 line 28 which describe tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam.  By automatically transmitting an order for goods/services to a merchant when a customer enters an ordering zone, a system would predictably increase the efficiency of ordering, as the items/services will be available to the customer.

With respect to claim 2, the combination of Schwarz, Grigg, Bruecken, and Ramalingam discloses all of the limitations of claim 1 as stated above.  In addition, Schwarz teaches:
Alert at least one user of the users in the area that delivery services from the merchant are enabled (See at least paragraphs 27, 28, 106-118 and 129-135 which describe determining a delivery range and a location of a merchant, wherein users outside of the delivery range cannot order from the merchant).

Schwarz discloses all of the limitations of claim 2 as stated above.  Schwarz does not explicitly disclose the following, however Grigg teaches:
In response to determining the second area, alert at least one of the users in the second area that services from the merchant are enabled (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, determining customers in a serving area around the merchant, and wherein customers outside of the merchant area cannot order goods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam.  By allowing a merchant to move and only broadcasting products to customers in the area, a merchant will reduce advertisement costs, as fewer advertisements will be served, and only customers likely to order a product will be able to respond to the advertisement, therefore increasing the conversion rate for the advertisements.

With respect to claim 3, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Grigg teaches:
In which alerting is performed in response to the at least one user signing up for an alert service for the merchant (See at least paragraphs 48-50 and 53 which describe sending advertisements out to users that sign up for alert services from the merchant).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy, wherein advertisements are provided to customers that sign up to receive alerts of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam.  By only sending advertisements to customers that sign up for the alert service, a merchant will prevent uninterested users from being spammed with advertisements.  This would predictably reduce advertisement costs, as only interested parties receive the advertisements, and will predictably increase the conversion rate of the advertisements.

With respect to claim 11, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claim 1 as stated above.  In addition, Schwarz teaches:
In which the first real time location is transmitted to a delivery agent responsible for delivering the order to the first user from the merchant (See at least paragraphs 20, 76-88, 106-118, and 129-135 which describe providing the users location to the merchant and indicating the user would prefer delivery, and then providing this information to the delivery agent from the merchant).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramalingam as applied to claim 1 as stated above, and further in view of Tamassia et al. (US 8645222 B1) (hereinafter Tamassia).

With respect to claim 5, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, Bruecken, and Ramalingam do not explicitly disclose the following, however Tamassia teaches:
In which the transmitted information includes a picture of the first user (See at least column16 lines 28 through column 17 line 12 which describe a customer requesting an order, wherein the user provides information, such as a picture of the customer, to the merchant to identify the customer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of a customer requesting an order, wherein the user provides information, such as a picture of the customer, to the merchant to identify the customer of Tamassia.  By providing a merchant with a picture of a customer, a merchant will be able to insure that the customer that picks up the order was in fact the proper customer, therefore preventing fraud or theft, as only the proper customer will pass the picture ID test.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramalingam as applied to claim 1 as stated above, and further in view of Spears (US 2010/0217635 A1) (hereinafter Spears).

With respect to claim 8, Schwarz/Grigg/Bruecken discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, and Bruecken do not explicitly disclose the following, however Spears teaches:
In which the first real time location of the first user changes between placement of the order and delivery of the order from the merchant (See at least paragraphs 14, 15, 17-19, 23, 27, 28, 30, 33 and 36-38 which describe a package shipping system, wherein the customer’s location is dynamic, is given to a merchant and delivery service when ordering products, and is updated in real-time as the customer moves).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a package shipping system, wherein the customer’s location is dynamic, is given to a merchant and delivery service when ordering products, and is updated in real-time as the customer moves of Spears.  By providing customer’s real-time location information, a merchant and delivery service will predictably be able to deliver products to customers on the move, therefore freeing them to conduct errands without having to worry about missed packages.

With respect to claim 9, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, Bruecken, and Ramalingam do not explicitly disclose the following, however Spears teaches:
In which the transmitted information includes directions to the first user from at least one of the merchant or a delivery agent responsible for delivering the order to the first user, in which the directions change as the first user moves (See at least paragraphs 14, 15, 17-19, 23, 27, 28, 30, 33 and 36-38 which describe a package shipping system, wherein the customer’s location is dynamic, is given to a merchant and delivery service when ordering products, and is updated in real-time as the customer moves).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a package shipping system, wherein the customer’s location is dynamic, is given to a merchant and delivery service when ordering products, and is updated in real-time as the customer moves of Spears.  By providing customer’s real-time location information, a merchant and delivery service will predictably be able to deliver products to customers on the move, therefore freeing them to conduct errands without having to worry about missed packages.

Claims 12, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramslingam as applied to claim 1 as stated above, and further in view of Wied et al. (US 2005/0209913 A1) (hereinafter Wied).

With respect to claim 12, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, Bruecken, and Ramalingam do not explicitly disclose the following, however Wied teaches:
In which the instructions are configured to: initiate a bidding process to determine which one of a plurality of bidding eligible delivery agents will deliver a given order from the merchant to the second user; and facilitate delivery by the one of the plurality of bidding eligible delivery agents based on the outcome of the bidding process (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer of Wied.  By allowing carriers to bid for deliveries, merchant and customer will be insured the best possible price for their delivery, as carriers will compete for the job.

With respect to claim 33, Schwarz/Grigg/Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Wied teaches:
Determine that a third user wins a the bidding process and in response, cancel at least one second bid placed for a third delivery job that would interfere with delivery of the given order if a fourth user won the second bid (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder is able to cancel previous bids for other jobs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder is able to cancel previous bids for other jobs of Wied.  By allowing a carrier to cancel previous bids, a system would predictably allow a carrier to not win multiple jobs and have a conflict with the deliveries.  In addition, by canceling bids, a system would predictably allow other carriers to bid on jobs knowing that the canceling carrier is no longer in the market for the delivery.

With respect to claim 34, Schwarz/Grigg//Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Wied teaches:
Determine that a third user wins the bidding process and, in response, query the third user asking when the third user will pick up the given order from the merchant (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder asked when they’ll complete the delivery).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder asked when they’ll complete the delivery of Wied.  By asking a carrier when they’ll complete a delivery, one would reasonably predict that the shippers can determine if the plan matches with the customer’s or merchant’s wishes for the delivery.  This would allow a shipper to back out of a delivery if they delivery would negatively affect the customer or merchant.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, Ramalingam, and Wied as applied to claims 1 and 12 as stated above, and further in view of Kadaba (US 2011/0029447 A1) (hereinafter Kadaba).

With respect to claim 13, Schwarz/Grigg/Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1 and 12 as stated above.  Schwarz, Grigg, Bruecken, Ramalingam, Wied do not explicitly disclose the following, however Kadaba teaches:
Receive a first indication from a third mobile device of a delivery agent that the merchant has released the given order to the delivery agent; and receive a second indication from the third mobile device of the delivery agent that the merchant has released the given order to the first user (See at least paragraphs 19, 21, 64-68, 75, 81, 82 and 84 which describe a carrier receiving an indication that the merchant has given the order to the carrier, and an indication that the carrier has delivered the order to the customer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer of Wied, with the system and method of a carrier receiving an indication that the merchant has given the order to the carrier, and an indication that the carrier has delivered the order to the customer of Kadaba.  By tracking the custody changes of an order throughout the delivery process, one would reasonably predict that fraud would be prevented and that each party will receive accountability for the possession of the order during the shipment.

With respect to claim 14, Schwarz/Grigg/Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1, 12 and 13 as stated above.  Schwarz, Grigg, Bruecken, Ramalingam, and Wied do not explicitly disclose the following, however Kadaba teaches:
In which the first indication includes an initial swiped into the third mobile device of the delivery agent by the merchant and the second indication includes an initial swiped into the third mobile device of the delivery agent by the second user (See at least paragraphs 19, 21, 64-68, 75, 81, 82 and 84 which describe a carrier receiving a signed indication that the merchant has given the order to the carrier, and a signed indication that the carrier has delivered the order to the customer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer of Wied, with the system and method of a carrier receiving an indication that the merchant has given the order to the carrier, and an indication that the carrier has delivered the order to the customer of Kadaba.  By tracking the custody changes of an order throughout the delivery process, one would reasonably predict that fraud would be prevented and that each party will receive accountability for the possession of the order during the shipment.

With respect to claim 15, Schwarz/Grigg/Bruecken/Ramalingam/Wied/Kadaba discloses all of the limitations of claims 1, 12, and 13 as stated above.  In addition, Kadaba teaches:
Receive from the third mobile device of the delivery agent an indication that the given order is not correct (See at least paragraphs 19, 21, 64-68, 75, 81, 82 and 84 which describe a carrier receiving an indication that the merchant has given the order to the carrier, and an indication that the carrier has delivered the order to the customer, wherein the order is checked to insure that it is the correct order).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer of Wied, with the system and method of a carrier receiving an indication that the merchant has given the order to the carrier, and an indication that the carrier has delivered the order to the customer, wherein the order is checked to insure that it is the correct order of Kadaba.  By tracking the custody changes of an order throughout the delivery process, one would reasonably predict that fraud would be prevented and that each party will receive accountability for the possession of the order during the shipment.  In addition, by checking to make sure the order is correct, all parties will insure that the customer receives the items they ordered, therefore preventing additional shipments at the merchant or carriers expense.

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramalingam as applied to claim 1 as stated above, and further in view of Jaffri (US 2010/0323716 A1) (hereinafter Jaffri).

With respect to claim 16, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claim 1 as stated above.  Schwarz, Grigg, Bruecken, and Ramalingam do not explicitly disclose the following, however Jaffri teaches:
Determine a number of third users in the second area based on GPS location of mobile devices respectively of the third users (See at least paragraphs 8 and 12-17 which describe determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold of Jaffri.  By determining the number of users in a specified region, a system will predictably reduce the advertisement costs for a merchant by only providing advertisements to customers in the servicing region of the merchant, therefore customers that could potentially order products; and to only provide advertisements when the population is high enough, therefore preventing too few orders from being placed that do not offset the expenses of the services of the merchant.

With respect to claim 17, Schwarz/Grigg/Bruecken/Ramalingham/Jaffri discloses all of the limitations of claims 1 and 16 as stated above.  In addition, Jaffri teaches:
Indicate the number of third users to the merchant (See at least paragraphs 8 and 12-17 which describe determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold of Jaffri.  By determining the number of users in a specified region, a system will predictably reduce the advertisement costs for a merchant by only providing advertisements to customers in the servicing region of the merchant, therefore customers that could potentially order products; and to only provide advertisements when the population is high enough, therefore preventing too few orders from being placed that do not offset the expenses of the services of the merchant.

With respect to claim 18, Schwarz/Grigg/Bruecken/Ramalingam/Jaffri discloses all of the limitations of claims 1 and 16 as stated above.  In addition, Jaffri teaches:
Determine that an advertisement for the first merchant should be triggered based on the number being greater than a threshold number set by the merchant (See at least paragraphs 8 and 12-17 which describe determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold of Jaffri.  By determining the number of users in a specified region, a system will predictably reduce the advertisement costs for a merchant by only providing advertisements to customers in the servicing region of the merchant, therefore customers that could potentially order products; and to only provide advertisements when the population is high enough, therefore preventing too few orders from being placed that do not offset the expenses of the services of the merchant.

With respect to claim 19, Schwarz/Grigg/Bruecken/Ramalingam/Jaffri discloses all of the limitations of claims 1, 16 and 18 as stated above.  In addition, Grigg teaches:
In which triggering the advertisement includes transmitting an electronic message to the third users in the second area (See at least paragraphs 3, 4, 19, 22, 31, 34, 37, 49-50, 53, 58, 66, 67, 69 and 70 which describe a mobile merchant using a location device that determines the location of the merchant as they move, determining customers in a serving area around the merchant, and providing advertisements to the customers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of determining the number of users in a region around a merchant, using GPS, wherein the number of users is conveyed to the merchant and an advertisement is served if the number is above a threshold of Jaffri.  By allowing a merchant to move and only broadcasting products to customers in the area, a merchant will reduce advertisement costs, as fewer advertisements will be served, and only customers likely to order a product will be able to respond to the advertisement, therefore increasing the conversion rate for the advertisements.

Claim  20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramalingam as applied to claim 1 as stated above, and further in view of Official Notice.

With regard to the limitation of claim 20, the combination of Schwarz, Grigg, Bruecken, and Ramalingam discloses a system and method for a merchant to advertise to customers in a specified range of the merchant, wherein the merchant can move, and the customers can order goods and have them delivered to their location.  Schwarz, Grigg, Bruecken, and Ramalingam do not specifically state that the internet based delivery service includes a same day delivery service.  However, the Examiner takes Official Notice that it is old and well known in the delivery arts that delivery services can include a same day delivery service.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with delivery services can include a same day delivery service of Official Notice.  By offering same day delivery service, customers will predictably be able to order goods that they desire immediately or need urgently, and those goods will be provided to them that day.  This would predictably increase customer satisfaction.

Claims 21, 23 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wied, in view of Heimermann et al. (US 20020143692 A1) (hereinafter Heimermann), in view of Bishop (US 2009/0192851 A1) (hereinafter Bishop), and further in view of Ramalingam.

With respect to claim 21, Wied teaches:
Transmit, over a communication network, information identifying a plurality of delivery jobs that a user is eligible to bid on to a mobile computing device of the user, including a delivery job corresponding to a purchasing order of a user; receive, over the communication network, in real time bids on the plurality of delivery jobs from the mobile computing device of the user and other mobile computing devices respectively of other users, in which the bids include at least one bid from the user and bids from other users (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer).
Determine whether any of the user or the other users is already making a delivery; for a given user of the any of the user or the other users determined not to be already making a delivery, determine whether services to perform a given delivery job by the given user would interfere with the given user performing another delivery job that has been assigned to the given user (See at least paragraphs 103, 106, and 250-252 which describe shippers posting jobs to an auction marketplace with criteria and requirements, wherein the system receives bids from carriers and determines if the carriers are qualified for the delivery based on the requirements and the availability of the carriers at the shipping time).

Wied discloses all of the limitations of claim 21 as stated above.  Wied does not explicitly disclose the following, however Heimermann teaches:
Determine that if the user wins the at least one bid, then services to perform the job by the user would interfere with the user performing another delivery job that has been assigned to the user; in response to determining the services would interfere, prevent the user from winning the bid to do the job (See at least paragraphs 266 and 267 which describe carriers bidding on deliveries, and if they win, but are unable to fulfill the delivery due to another job, canceling the bid).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann.  By allowing winners to cancel their bid based on conflicting job offers, a system will predictably allow the second place bidder to win the job, therefore allowing the shipper to find a cheaper carrier, and a carrier that can actually complete the delivery.

The combination of Wied and Heimermann discloses all of the limitations of claim 21 as stated above.  Wied and Heimermann do not explicitly disclose the following, however Bishop teaches:
Receive, over the communication network, bids on the plurality of delivery jobs from the mobile computing device of the user and other mobile computing devise respectively of other mobile computing devices, in which the bids includes bids and location information signals indicating a current locations of the mobile computing devices of the users; in which the real time location information signal is from a global positioning service device or a wireless network signal device of the mobile computing device and the other real time location information signals are from a global positioning service device or a wireless network signal device respectively of the other mobile computing devices; determine based on a proximity determination using the current location indicated by the location information signals, to prevent the user from winning the bid (See at least paragraphs 9 and 60-64 which describe users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop.  By allowing users to bid with their location on delivery jobs, wherein users locations and routes are considered in order to eliminate bidders, a delivery system will predictably only select couriers that can perform a job in a reasonable amount of time, thus increasing the customer satisfaction with the service.
The combination of Wied, Heimermann, and Bishop discloses all of the limitations of claim 21 as stated above.  Wied, Heimermann, and Bishop do not explicitly disclose the following, however Ramalingam teaches:
Detect whether a first mobile computing device of a first user has entered within a predetermined ordering range of a merchant, responsive to detecting that the first mobile computing device is disposed within the predetermined ordering range of the merchant, automatically transmit, via a communication network, a purchasing order to the merchant for the first user in absence of any concurrent input by the first user to the first mobile computing device (See at least column 6 line 65 through column 7 line 17, column 9 line 24 through column 11 line 22, and column 11 line 55 through column 12 line 28 which describe tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam.  By automatically transmitting an order for goods/services to a merchant when a customer enters an ordering zone, a system would predictably increase the efficiency of ordering, as the items/services will be available provide to the customer or carrier.

With respect to claim 23, Wied/Heimermann/Bishop/Ramalingam discloses all of the limitations of claim 21 as stated above.  In addition, Wied teaches:
Determine that a second bid of a second user wins an auction for a second delivery job of the plurality of delivery jobs; and in response, cancel at least one bid placed for a third delivery job that would result in interference with the second delivery job being performed if the second user won the second bid (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder is able to cancel previous bids for other jobs).

With respect to claim 24, Wied/Heimermann/Bishop/Ramalingam discloses all of the limitations of claim 21 as stated above.  In addition, Wied teaches:
Determine that a second user wins an auction for a second delivery job of the plurality of delivery jobs; and query the second user asking when the second user will pick up the second delivery job from a merchant (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder is asked when a delivery will take place).

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wied, Heimermann, Bishop, and Ramalingam as applied to claims 21 and 24 as stated above, and further in view of Bennett et al. (US 8346676 B1) hereinafter Bennett).

With respect to claim 25, Wied/Heimermann/Bishop/Ramalingam discloses all of the limitations of claims 21 and 24 as stated above.  Wied, Heimermann, Bishop, and Ramalingam do not explicitly disclose the following, however Bennett teaches:
Determine that the second user has responded to the query with a time that is too late to meet a delivery deadline for the second delivery job; and in response require the second user to choose an earlier time (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

With respect to claim 26, Wied/Heimermann/Bishop/Ramalingam discloses all of the limitations of claims 21 and 24 as stated above.  Wied, Heimermann, Bishop, and Ramalingam do not explicitly disclose the following, however Bennett teaches:
Determine that the second user a has responded to the query with a time that is too early to meet a delivery deadline for the second delivery job; and in response require the second user to choose a later time (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

With respect to claim 27, Wied/Heimermann/Bishop/Ramalingam/Bennett discloses all of the limitations of claims 21, 24 and 26 as stated above.  In addition, Bennett teaches:
In which determining that the time is too early includes querying the merchant asking if the time is too early (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time, wherein the shipper determines if the time is too early or too late).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time, wherein the shipper determines if the time is too early or too late of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wied, Heimermann, Bishop, and Ramalingam as applied to claim 21 as stated above, and further in view of Official Notice.

With regard to the limitation of claim 28, Wied, Heimermann, Bishop, and Ramalingam discloses a system and method of opening a bidding process for a plurality of delivery jobs, wherein carriers bid on jobs, and carriers with conflicting jobs have their bids canceled.  Wied, Heimermann, Bishop, and Ramalingam do not specifically state that the delivery job includes a same day delivery job.  However, the Examiner takes Official Notice that it is old and well known in the delivery arts that a delivery job can include a same day delivery job.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann, with the system and method of users bidding on jobs, wherein the bids include the current location and route of the users, wherein the proximity of the user is considered when picking a winner and eliminating users who bid on the job of Bishop, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with delivery services can include a same day delivery service of Official Notice.  By offering same day delivery service, customers will predictably be able to order goods that they desire immediately or need urgently, and those goods will be provided to them that day.  This would predictably increase customer satisfaction.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, Ramalingam, and Wied as applied to claims 1 and 12 as stated above, and further in view of Heimermann.

With respect to claim 32, Schwarz/Grigg/Bruecken/Wied discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Wied teaches:
Transmitting information identifying a delivery job for the order to a second user; receive bids on the delivery job, in which the bids includes at least one bid from the second user and bids from other users (See at least paragraphs 12, 15, 16, 34-37, 40, 103, 105, 194, 195, 201-210, 225, 227 and 229-231 which describe opening a bidding processes for carriers, wherein the winning bidder delivers the package to the customer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, the system and method of allowing carriers to bid on a plurality of jobs of Wied.  By allowing carriers to bid for deliveries, merchant and customer will be insured the best possible price for their delivery, as carriers will compete for the job.

Wied discloses all of the limitations of claim 32 as stated above.  Wied does not explicitly disclose the following, however Heimermann teaches:
Determine that if the second user wins the at least one bid, then services to perform the delivery job by the second user would interfere with the second user performing a second delivery job that has been assigned to the second user; and in response to determining the services would interfere, prevent the second user from winning the at least one bid to do the delivery job (See at least paragraphs 266 and 267 which describe carriers bidding on deliveries, and if they win, but are unable to fulfill the delivery due to another job, canceling the bid).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, the system and method of allowing carriers to bid on a plurality of jobs of Wied, with a system and method of carriers bidding on delivery jobs wherein if the winner if unable to deliver the job based on another job, the carrier's bid can be canceled of Heimermann.  By allowing winners to cancel their bid based on conflicting job offers, a system will predictably allow the second place bidder to win the job, therefore allowing the shipper to find a cheaper carrier, and a carrier that can actually complete the delivery.

Claims 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, Ramalingam, and Wied as applied to claims 1, 12 and 34 as stated above, and further in view of Bennett.

With respect to claim 35, Schwarz/Grigg/Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1, 12 and 34 as stated above.  Schwarz, Grigg, Bruecken, Ramalingam, and Wied do not explicitly disclose the following, however Bennett teaches:
Determine that the third user has responded to the query with a time that is too late to meet a delivery deadline for the order; and in response requiring the third user to choose an earlier time (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder asked when they’ll complete the delivery of Wied, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

With respect to claim 36, Schwarz/Grigg/Bruecken/Ramalingam/Wied discloses all of the limitations of claims 1, 12 and 34 as stated above.  Schwarz, Grigg, Bruecken, Ramalingam, and Wied do not explicitly disclose the following, however Bennett teaches:
Determine that the third user has responded to the querying with a time that is too early to meet a delivery deadline for the delivery job; and in response requiring the third user to choose a later time (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder asked when they’ll complete the delivery of Wied, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

With respect to claim 37, Schwarz/Grigg/Bruecken/Ramalingam/Wied/Bennett discloses all of the limitations of claims 1, 12, 34 and 36 as stated above.  In addition, Bennett teaches:
In which determining that the time is too early includes querying the merchant asking if the time is too early (See at least column 33 lines 23-52 which describe determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time, wherein the shipper determines if the time is too early or too late).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with the system and method of opening a bidding processes for carriers, wherein the winning bidder asked when they’ll complete the delivery of Wied, with the system and method of determining if the delivery time is too early or too late, and if so, having the carrier adjust the delivery time, wherein the shipper determines if the time is too early or too late of Bennett.  By allowing a carrier to adjust the deliver time, a shipper will predictably insure that the customer receive their order on time, therefore preventing any refunds by the vendor.

Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, and Ramalingam as applied to claim 1 as stated above, in view of Chowdhary et al. (US 2004/0044582 A1) (hereinafter Chowdhary), and further in view of Chow (US 2010/0057586 A1).

With respect to claim 38, Schwarz/Grigg/Bruecken/Ramalingam discloses all of the limitations of claims 1 as stated above.  Schwarz, Grigg, Bruecken, and Ramalingam do not explicitly disclose the following, however Chowdhary teaches:
Receive, from the merchant, a UPC code of a product to be added to a delivery menu of the merchant (See at least paragraphs 6, 7, 23, 24, 25 and 28 which describe vendors maintain a catalog of items available for delivery, wherein the vendors update the catalog with new items, including the UPC codes of the items).
In response to receiving the picture, determine information about the product by querying a UPC database (See at least paragraphs 6, 7, 23, 24, 25, 28, 33, 37, 38, 40, 41, 43 and 54 which describe vendors maintain a catalog of items available for delivery, wherein the vendors update the catalog with new items, including the UPC codes of the items, and wherein the catalog is controlled by a central hub and enables customers to order items from it).
Receive, from the merchant, details about the product that augment the information identified by the UPC code from the merchant (See at least paragraphs 6, 7, 23, 24, 25, 28, 33, 37, 38, 40, 41, 43 and 54 which describe a vendor updating the catalog with new details of items, such as pricing and quantity).
In response to receiving the details, adding the product with the information augmented with the details to a delivery menu of products that are offered by the merchant for sale to the users (See at least paragraphs 6, 7, 23, 24, 25, 28, 33, 37, 38, 40, 41, 43 and 54 which describe the vendor uploading product information for products available for sale to customers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of receiving a UPC code that identifies a product and forming a catalog of available items using the item codes, wherein information concerning the items are updated, and the items are available for delivery of Chowdhary.  By allowing a merchant to maintain and update a catalog of available items for sale, a customer will predictably be able to order products they wish, that the merchant carries, that is in stock, and would be able to view the price of the products they are ordering.

Chowdhary discloses all of the limitations of claim 38 as stated above.  Chowdhary does not explicitly disclose the following, however Chow teaches:
Receive a picture of UPC code of a product to be added to a delivery menu of a store (See at least paragraphs 159-166, 171, and 187 which describe a seller providing a picture of a UPC code to a service in order to generate a delivery menu for the product).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of receiving a UPC code that identifies a product and forming a catalog of available items using the item codes, wherein information concerning the items are updated, and the items are available for delivery of Chowdhary, with the system and method of a seller providing a picture of a UPC code to a service in order to generate a delivery menu for the product of Chow.  By providing a picture of a UPC to a service, a transaction provider will predictably be able to use UPCs in order to classify items for all parties, and ease a search for the items.

With respect to claim 39, Schwarz/Grigg/Bruecken/Ramalingam/Chowdhary/Chow discloses all of the limitations of claims 1 and 38 as stated above.  In addition, Chowdhary teaches:
In which the details include at least one of a quantity and a price (See at least paragraphs 6, 7 and 23-25 which describe a vendor updating the catalog with new details of items, such as pricing and quantity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of receiving a UPC code that identifies a product and forming a catalog of available items using the item codes, wherein information concerning the items are updated, and the items are available for delivery of Chowdhary, with the system and method of a seller providing a picture of a UPC code to a service in order to generate a delivery menu for the product of Chow.  By allowing a merchant to maintain and update a catalog of available items for sale, a customer will predictably be able to order products they wish, that the merchant carries, that is in stock, and would be able to view the price of the products they are ordering.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz, Grigg, Bruecken, Ramalingam, Chowdhary, and Chow as applied to claims 1 and 38 as stated above, and further in view of Official Notice.

With regard to the limitation of claim 40, Schwarz, Grigg, Bruecken, Ramalingam, Chowdhary, and Chow discloses a system and method for a merchant to advertise to customers in a specified range of the merchant, wherein the merchant can move, and the customers can order goods and have them delivered to their location, wherein  the system receives a UPC code that identifies a product and forms a catalog of available items using the item codes, wherein information concerning the items are updated, and the items are available for delivery.  Schwarz, Grigg, Bruecken, Ramalingam, Chowdhary, and Chow do not specifically state that the device indicates which of the prices are below or above the mean or median.  However, the Examiner takes Official Notice that it is old and well known in the delivery arts that delivery options can include same day delivery options.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of a merchant determining a plurality of customers in a range around the merchant, wherein the merchant allows delivery of ordered goods to the customers in the region of Schwarz, with the system and method of a mobile merchant determining customers in their vicinity and providing offers to the customers in the surrounding region that the customers can buy of Grigg, with the system and method of tracking the real-time location of customers and vendors as they move using GPS and other location identifying information, wherein when a vendor moves into a proximity area or designated area (i.e. zipcode or precinct), the system notifies the customer’s mobile device and the vendor’s mobile device, and wherein the notification for the vendor is that a potential customer is in the area and to notify the vendor to update inventory changes and initiate a payment processing of Bruecken, with the system and method of tracking the locations of a customer and merchant, wherein when a customer is detected within a predetermined ordering range of the merchant, the system automatically transmits a purchase order the merchant of Ramalingam, with a system and method of receiving a UPC code that identifies a product and forming a catalog of available items using the item codes, wherein information concerning the items are updated, and the items are available for delivery of Chowdhary, with the system and method of a seller providing a picture of a UPC code to a service in order to generate a delivery menu for the product of Chow, with delivery services can include a same day delivery service of Official Notice.  By offering same day delivery service, customers will predictably be able to order goods that they desire immediately or need urgently, and those goods will be provided to them that day.  This would predictably increase customer satisfaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
12 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628